Citation Nr: 0620958	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  00-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia, 
paranoid type.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to August 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the RO.  

The Board remanded this claim back to the RO for further 
development in June 2001 and September 2003.  

In December 2005, the Board received a supplemental medical 
opinion addressing the veteran's claim from a Veterans Health 
Administration (VHA) doctor.  In response to a Board letter, 
the veteran waived his right to RO review of this medical 
opinion in June 2006.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
schizophrenia, paranoid type, was denied in an unappealed 
March 1996 rating decision.  

2.  The additional evidence received since the March 1996 
rating decision is new and bears directly and substantially 
on the question of whether the veteran's current 
schizophrenia, paranoid type, was incurred in service.  

3.  The veteran is not shown to have schizophrenia that had 
its clinical onset in service or during the one year 
presumptive period thereafter.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for schizophrenia, paranoid 
type.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005); 38 C.F.R. § 3.156 
(2000).  

2.  The veteran is not shown to have a disability manifested 
by schizophrenia, paranoid type is not due to disease or 
injury that was incurred in or aggravated by service, nor may 
schizophrenia be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  The Board has 
also obtained a pertinent medical opinion from a VHA doctor.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, that rating decision was 
issued prior to the enactment of VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  The claim was also readjudicated in several 
subsequent Supplemental Statements of the Case.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

In addressing the specific claim on appeal, the Board notes 
that the RO has treated this case as both a claim to reopen 
and a de novo claim.  As described, however, there exists a 
prior final denial of the veteran's claim.  

The Board has a legal duty to address the "new and material 
evidence" requirement of 38 U.S.C.A. § 5108 regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  

Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  

In this case, the veteran's initial claim of service 
connection for schizophrenia, paranoid type, was denied in a 
March 1996 rating decision on the basis that this disorder, 
currently diagnosed, was not shown in service or within one 
year thereafter.  The veteran was notified of this denial in 
April 1996 but did not respond within the following year.  

The Board therefore finds that the March 1996 rating decision 
is final under 38 U.S.C.A. § 7105(c).   The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

Here, the veteran was first examined by the VA for his 
current disorder in September 1999 and March 2004.  Moreover, 
the aforementioned December 2005 VHA opinion directly and 
substantially addresses the critical question of whether the 
veteran's claimed schizophrenia, paranoid type, is of in-
service onset.  

In short, the claims file now contains new evidence that 
bears directly and substantially upon the specific matter 
under consideration, namely the question of whether the 
veteran's current schizophrenia, paranoid type, was incurred 
in service. Consequently, VA has received new and material 
evidence to reopen the veteran's claim of service connection 
for that disorder, and the claim is reopened.  

Having reopened the veteran's claim, the Board must now 
consider whether any additional development is required and 
whether prejudice will result from de novo consideration at 
the present time.  

As noted, however, the RO has afforded the veteran VA 
examinations addressing his claimed disorder and has obtained 
records of pertinent medical treatment.  In view of this and 
the recently received VHA medical opinion, of which the 
veteran waived his right to RO review, the Board finds that 
there will be no prejudice to the veteran resulting from a de 
novo adjudication at the present time.  

This is particularly the case given that the RO apparently 
considered this claim on a de novo basis in a March 2005 
Supplemental Statement of the Case.  See Bernard v. Brown, 
supra.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the veteran's service medical records 
and observes that a June 1974 report from a social worker 
indicates an impression of an immature personality, with 
features of inadequacy.  No evidence of psychosis was noted 
at that time.  A poor prognosis was noted, and the veteran 
was accordingly recommended for discharge.  

The veteran's discharge was granted under honorable 
conditions.  In March 2000, the service department denied an 
application for correction of military records to reflect a 
medical discharge based upon paranoid schizophrenia.  

Subsequent to service, the veteran underwent a VA 
"evaluation of change in psychological status" in May 1985, 
the report of which contains a notation of "paranoid 
thinking."  He was also seen for paranoidal ideation in 
September 1985 and assessed with rule out paranoia.  

The veteran was first treated for schizophrenia, paranoid 
type, during a VA hospitalization in November 1985, more than 
a decade following separation from service.  

This diagnosis is further noted in a report of VA 
hospitalization from September and October of 1986 and in 
other VA and private medical records.  

A March 2004 VA psychiatric examination confirmed that the 
diagnosis of schizophrenia, paranoid type, was as likely as 
not present.  The examiner did not provide specific 
commentary as to etiology but did note that he was "highly 
suspicious of [the veteran's] past documented history of 
severe mental illness."

The Board has since requested a VHA medical opinion, which 
was rendered by a VHA psychiatrist in December 2005.  This 
psychiatrist reviewed the veteran's entire claims file.  

Preliminarily, the VHA psychiatrist determined that there was 
not sufficient evidence to conclude with certainty that the 
veteran actually qualified for a diagnosis of schizophrenia.  
Rather, the past records supported the notion that the 
veteran had suffered from psychotic behaviors that were 
indeterminate in terms of cause.  

The psychiatrist noted that details substantiating the 
schizophrenia diagnosis in past records were largely absent 
or contradictory, and the veteran's long history of substance 
abuse was so intertwined with his psychiatric history that a 
diagnosis of substance-induced psychosis was highly likely.  

Moreover, as the diagnosis of schizophrenia was uncertain, 
and as there was reason to consider post-military substance 
abuse and a head injury (from 1980) as major contributors to 
the veteran's psychiatric symptoms, it was "most likely" 
that his "psychotic disabilities" were not first manifest 
during active service.  

In the present case, the Board is aware that the veteran's 
discharge from service was effectuated following in-service 
mental health treatment and evaluation.  

However, the sole diagnosis at that time was an immature 
personality, with no indication of psychosis.  The current 
diagnosis of schizophrenia, paranoid type, was not first made 
until 1985, more than a decade following discharge from 
service.  

Moreover, the only post-service evidence of record directly 
addressing the etiology of this disorder is the December 2005 
VHA opinion, in which the psychiatrist who reviewed the 
veteran's claims file determined that it was uncertain 
whether the diagnosis of schizophrenia was appropriate and 
that it was in any event most likely that a psychosis was not 
first manifest during service.  

In short, the record contains no competent medical evidence 
supporting the veteran's contention that his schizophrenia, 
paranoid type, was first manifest in service or within one 
year thereafter.  Indeed, the only evidence of record 
supporting the veteran's claim is his own lay opinion.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's reopened claim of service connection for 
schizophrenia, paranoid type, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia, paranoid type.  

Service connection for schizophrenia, paranoid type is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


